United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40655
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARTURO MORALES-RODRIGUEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2571-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Arturo Morales-Rodriguez has filed an unopposed motion to

expedite this appeal and an unopposed motion to summarily affirm

the conviction and summarily vacate the sentence and remand for

resentencing in light of Lopez v. Gonzales, 127 S. Ct. 625

(2005), and United States v. Estrada-Mendoza, 475 F.3d 258 (5th

Cir. 2007).    The motions are GRANTED, the conviction is AFFIRMED,

the sentence is VACATED, and the case is REMANDED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.